Supreme Court
OF
NEVADA

CLERK’S ORDER
(01 197 <o

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

 

JAZLEEN GAMBOA, No. 83671
Appellant,
vs. a a
JOSE GAMBOA, F H i. E i
R dent.
—— MAY 19 2022

ELIZASETH A. BROWN
CLERK OF SUPREME COURT

YE
ORDER DISMISSING APPEAL
Cause appearing, appellant’s motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. Py.
BY: J (2 :

cc: Hon. Mary D. Perry, District Judge, Family Court Division
Israel Kunin, Settlement Judge
Jazleen Gamboa
Gregory Gordon Law, PC
Eighth District Court Clerk

 

Ja-'S8389